UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-143415 REITPlus, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-8857707 (I.R.S. Employer Identification No.) 8 Greenway Plaza, Suite 1000 Houston, Texas (Address of principal executive offices) 77046 (Zip Code) Registrant’s telephone number, including area code: (713) 850-1400 Securities registered pursuant to Section12(b) of the Act: Title of Each Class None Name of Each Exchange on Which Registered None Securities registered pursuant to Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Sections13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Non-accelerated filerþ Accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ As of March 17, 2008, there were100 shares of common stock of REITPlus, Inc. outstanding. REITPlus, Inc. (A Maryland Corporation) TABLE OF CONTENTS PART I Item Name Page Number Item1 Business 1 Item 1 A Risk Factors 6 Item 2 Properties 15 Item 3 Legal Proceedings 15 Item 4 Submission of Matters to a Vote of Security Holders 15 PART II Item Name Page Number Item 5 Market for the Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 15 Item 6 Selected Financial Data 16 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operation 16 Item 7 A Quantitative and Qualitative Disclosure About Market Risk 18 Item 8 Financial Statements and Supplementary Data 18 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 19 Item 9 A Controls and Procedures 19 Item 9 B Other Information 19 PART III Item Name Page Number Item 10 Directors, Executive Officers and Corporate Governance 20 Item 11 Executive Compensation 22 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 23 Item 13 Certain Relationships, Related Transactions and Trust Manager Independence 24 Item 14 Principal Accountant Fees and Services 26 PART IV Item Name Page Number Item 15 Exhibits and Financial Statement Schedules 27 PARTI Item 1.Business. OUR COMPANY We were formed as a Maryland corporation in April 2007 to invest in a portfolio of retail and mixed-use properties, including a combination of stabilized, income-producing properties and value-added opportunities. Our investments in stabilized, income-producing properties will focus on investments that we believe have the potential based on demographic and market trends and forecasts to become premier retail properties in high-traffic, highly populated, affluent metropolitan areas, and we refer to these properties as “Tomorrow’s Irreplaceable Corners.” Value-added opportunities are properties we believe possess a strong potential for significant enhancement in value and cash flow through development and redevelopment, product repositioning, capital expenditures or improved property management. Our targeted investments include high-quality, multi-tenant shopping centers and mixed-use properties throughout the United States. We intend to qualify as a REIT under the Internal Revenue Code of 1986, as amended, or the Code, commencing with the taxable year in which we satisfy the minimum offering requirements, which is currently expected to be the year ending December31, 2008. We were initially capitalized on May 16, 2007, but have not yet commenced our principal operations.Accordingly, as of December 31, 2007, we have neither acquired nor contracted to acquire any investments. We are conducting a best efforts initial public offering, or our Offering, in which we are offering a minimum of 200,000shares of our common stock to the public aggregating at least $2,000,000, or the minimum offering, and a maximum of 50,000,000shares of our common stock for $10.00per share to the public and 5,263,158shares of our common stock pursuant to our distribution reinvestment plan, or the DRIP, at $9.50per share, aggregating up to $550,000,000, or the maximum offering. Shares purchased by our executive officers and directors, our dealer manager and REITPlus Advisor, Inc., a wholly owned subsidiary of AmREIT, which we refer to as our Advisor ,or its affiliates will not count toward the minimum offering requirements.As of March 17, 2008, we have not received and accepted subscriptions in our Offeringother than the initial investment of our sponsor. AmREIT is the sponsor of our offering, which we refer to as our Sponsor, and is an American Stock Exchange listed company that has sponsored and advised 17 partnerships formed for the purpose of investing in retail properties during its 23year history. AmREIT and two AmREIT sponsored programs are actively seeking investment opportunities substantially similar to those we will seek to acquire. In addition, other AmREIT sponsored programs may in the future sell properties and reinvest the net proceeds in properties similar to those we will seek to acquire. We anticipate that we will conduct substantially all of our operations through REITPlus Operating Partnership, L.P., or our Operating Partnership. We are externally managed byour Advisor pursuant to an advisory agreement, or the Advisory Agreement, between our Advisor, AmREIT, our Operating Partnership and us. The Advisory Agreement has a one year term that expires on October 30, 2008 and is subject to successive one-year renewals upon the mutual consent of the parties. Our Advisor supervises and manages our day-to-day operations and will select the properties and securities we acquire, subject to oversight by our board of directors. Our Advisor will also provide marketing, sales and client services on our behalf. Our office is located at 8 Greenway Plaza, Suite1000, Houston, Texas 77046, and our main telephone number is (713)850-1400. Our Sponsor maintains a website where our stockholders may find additional information about us, which can be found at www.amreit.com. The contents of that website are not incorporated by reference in, and are not otherwise a part of, this annual report. ~1~ Table of Contents Our Structure The following is a summary of our organizational structure as of December31, 2007: We make our periodic and current reports available on AmREIT’s website at www.amreit.com as soon as reasonably practicable after such materials are electronically filed with the Securities and Exchange Commission, or the SEC. They are also available for printing by any stockholder upon request. CURRENT INVESTMENT OBJECTIVES AND POLICIES General Our primary investment objectives are: · to provide current income to our stockholders in the form of monthly cash distributions; · to preserve and protect our stockholders’ capital contributions;and · to realize growth in the value of our assets upon the ultimate sale of our properties. We cannot assure our stockholders that we will attain our investment objectivesor that the value of our assets will not decrease. Neither we nor our Advisor has presently acquired or contracted to acquire any property. Further, our board of directors may change our investment objectives if it determines it is advisable and in the best interests of our stockholders. Decisions relating to the purchase or sale of investments will be made by our Advisor, subject to oversight and approval by our board of directors. See “Item10.
